DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Claims
	Claims 1-3, 5, 6 and 41 are pending in the application.  Claims 4 and 7-40 are cancelled. 
Priority
	This application claims benefit and priority to U.S. Provisional Application No. 62/653,641, filed April 6, 2018 and U.S. Provisional Application No. 62/654,786, filed April 9, 2018.
Claim Rejections - 35 USC § 112 - Withdrawn
	Rejection of claims 5 and 41 as indefinite under 35 USC 112(b) is hereby withdrawn in view of the persuasive arguments of 09/15/2020 (See REMARKS).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, Claim 2 recites that the administered composition comprises an effective amount of gaboxadol or a pharmaceutically acceptable salt thereof.  As “treating” with a pharmaceutical composition must obligatorily have effects (i.e., the composition must be effective), claim 2 is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SANCHEZ (US 2009/0203731 A1; cited by Applicants) in view of SABNANI (US 2008/0207601 A1; cited by Applicants), DURING (US 2016/0038469 A1) published 11 Feb 2016; cited by Applicants) and MACPHERSON (Dissertation, University of Sussex (2014) p. 1-237; https://core.ac.uk/download/pdf/19727879.pdf; excerpt provided herein).
Regarding claims 1-3, Sanchez (Abstract and throughout) discloses use of gaboxadol (aka TCIP) in treatment of a variety of affective disorders, including drug abuse ([0029], [0037], [0043], [0051]), a type A receptor agonist, including substances such as opioids and other substances not limited to opioids, but includes other substances of abuse, including cannabis, caffeine and nicotine and other drugs that directly or indirectly affect GABAA receptor functionality [0191].  
During [0020] teaches that THIP (aka gaboxadol) is a well-tolerated and very potent GABAA agonist having selective GABAA receptor agonist activity.  Macpherson (Abstract and throughout) recognizes THIP as a GABAA receptor modulator, and (at p. 171) provides the additional suggestion for use of THIP in therapeutic treatment of cocaine abuse, as “it could be speculated that THIP may hold a potential value in blocking the hyperlocomotor and drug-seeking potentiating effects of cocaine…[i[t could also be speculated that THIP may be able to block other effects of cocaine, including the subjective euphoric effects in humans.”, where it is well-recognized that cocaine is a type of opioid. 
	The ordinary artisan at the time the application was effectively filed would have found it obvious to combine the teachings of Sanchez, Sabnani and During taken together in a method of treatment of a substance use disorder, where Sanchez teaches administration of gaboxadol (a well-tolerated GABAA receptor agonist according to During) in treatment of drug abuse, where the Sabnani reference more broadly teaches administration of GABAA agonists in treatment of substance abuse, including opioids, cannabis, nicotine and other drugs that affect GABAA receptor functionality, with a reasonable expectation of success.
	Regarding claim 6, Sanchez ([0018], [0035-0036]) teaches administration of gaboxadol as monotherapy or in combination with other drugs, in particular co-administrated with a serotonin reuptake inhibitor in order to provide faster onset of the therapeutic effect of said inhibitor. 
Claims 5 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over SANCHEZ (US 2009/0203731 A1; cited by Applicants) in view of SABNANI (US 2008/0207601 A1; cited by Applicants), DURING (US 2016/0038469 A1) published 11 Feb 2016; cited by Applicants), MACPHERSON (Dissertation, University of Sussex (2014) p. 1-237) and LARSEN (US 2009/0143335 A1; cited by .
The teachings of Sanchez, Sabnani, During and MacPherson are set forth above.  Regarding claims 5 and 41, Sanchez, Sabnani, During and MacPherson combined do not specifically teach a unit dose of about 0.05mg to about 100mg gaboxadol (claim 5) or a unit dose of about 1mg to about 30 mg gaboxadol (claim 41) in the claimed method of treatment.  Regarding effective dosage, Sanchez [0017] generally teaches an oral dose range of from about 0.1 mg to about 150 mg/day in unit dosage form, further noting [0073] that low amounts of gaboxadol (from about 0.1 to about 2.5 mg/day have no significant effect on sleep disorders.  During [0145] generally teaches doses in the range of 0.1mg to 1000 mg gaboxadol, noting [0146] that “the subject is started at a low dose and the dosage is escalated in the drug is well tolerated in the subject.”  Larsen, in disclosures in the same art, therapeutic administration of gaboxadol, demonstrates pharmacokinetic plasma profiles in dogs and rats (Figures 2 and 3, respectively, and [00112-0013] over time after oral (PO) administration, generally teaching [0049] a dose of about 0.1 to about 150 mg/day).  Based on this guidance in the prior art, it would be within the skill level of the ordinary artisan as part of routine pharmaceutical optimization to formulate a dose comprising an amount of active ingredient, including an amount of drug present in a typical pharmaceutical composition, required to effectively perform the required function linked to treatment in a subject in need thereof, with a reasonable expectation of success, especially in view of the teachings of Larsen, which demonstrate the means to adjust plasma concentrations of gaboxadol as observed in animal models.  The ordinary artisan in the art of pharmaceutical composition development and optimization recognizes that 1) when there is a reasonable correlation between in vitro or in vivo animal testing and a claimed method invention, a rigorous correlation between said testing and the claimed method is not necessary and 2) that there is no insurmountable difficulty in moving to the next level in the screening chain (i.e. in vitro testing – in vivo animal testing – in vivo human testing) once successful testing has been demonstrated at the previous link in the chain. Cross v. Iizuka, 753 F.2d 1040, 1051, 224 USPQ 739, 747-48 (Fed. Cir. 1985) and (MPEP § 2107.03 and § 2164.02).  
Thus, it would have been obvious to the skilled artisan at the time the instant application was filed, considering the combined teachings of Sanchez, Sabnani, during, MacPherson and Larsen, to utilize gaboxadol to treat substance abuse disorders, including many or all of the disorders as recited, 
Further regarding overlap of ranges, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.I.  Absent unexpected results obtained from the claimed methods utilizing the active agent in the range(s) recited, it is considered that the unit dosages of the application and in the prior art would have been close enough that one skilled in the art would have expected them to have essentially the same properties with regard to the desired pharmacological effects achieved.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 09/15/2020, with respect to rejection of claims 1-3, 5, 6 and 41 as obvious under 35 U.S.C. 103 over have Ramaker and Kildsgaard been fully considered. The claim rejections are hereby withdrawn in view of the amendments.
However, upon further consideration, a new ground(s) of rejection is made in view of the cited references as set forth herein above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/JOHN M MAURO/Primary Examiner, Art Unit 1625